DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the instant application.

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on March 17, 2020. The references cited in the IDS have been reviewed and considered by the Examiner. Any relevant art in the IDS used in the rejection will be cited below.  

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0192286 A1 to Shaw in view of U.S. Patent Application Publication No. 2016/0330209 A1 to IACOB et al. (hereinafter, IACOB).   

In regard to claims 1, 8 and 15, Shaw discloses a method of operating a data security scanner (Shaw, [0016]) comprising: 
receiving, by one or more computing devices (Shaw, Fig. 2, controller 22), a print request to print a document on a printer (Shaw, Fig. 2, controller 22 is network print server and therefore would receive a print request to print a document on a printer);
examining, by the one or more computing devices, the document to detect an instance of a type of data (Shaw, [0028], controller 22 is determines a security level of a job based on a job attribute control parameter); 
generating, by the one or more computing devices, an alert based on finding the instance of confidential data ([0062] of the filed specification indicates that the alert refers to a value, variable, parameter, data structure, or a combination thereof used to indicate that the document contains an instance of confidential data; in [0028] of Shaw, Shaw uses the document security level of the print job to determine if the print job should be printed or restricted from printing; after the security level of the print job is detected in Shaw, there would obviously be some type of value, variable, parameter, data structure, or a combination thereof used to indicate that the document contains the security level since controller 22 of Shaw needs to use this information to determine if the document should be printed; that is, it’s obvious that, in Shaw, once the security level is detected, the controller 22 would have to generate some type of value, variable, parameter, data structure, or a combination thereof used to indicate that the document does indeed have a security level, and then proceed according; this is commonly how computer algorithms work when making decisions on how to proceed in an algorithm (i.e., the computer has to record an answer to a question, and this would be the claimed alert));
initiating, by the one or more computing devices, a verification process based on generating the alert, wherein the verification process fulfills the print request by comparing a print parameter of the print request with a release condition to determine whether the release condition is satisfied (Shaw, [0030], user ID is used in order to determine if restriction on printing should be overridden);
determining, by the one or more computing devices, whether to send the document for printing based on whether the release condition is satisfied (Shaw, [0030], user ID is used in order to determine if restriction on printing should be overridden); and 
sending, by the one or more computing devices, the document for printing if the release condition is satisfied (Shaw, [0030], user ID is used in order to determine if restriction on printing should be overridden, and if so, the print job is sent to the printer (i.e., if the restriction is overridden, the job is allowed to be processed without restriction).
Shaw does not specifically disclose the data being confidential data. Shaw, however, does disclose the data being having a security level (Shaw, [0028]). 
Moreover, IACOB discloses that confidential data can be given a security level (IACOB, [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of IACOB with the teachings of Shaw since referring to confidential data by security levels is conventional (IACOB, [0012]). That is, it’s obvious that the document referred to in Shaw can be a confidential document because Shaw says the document has a security level (Shaw, [0009] and [0028]) and IACOB says that confidential documents conventionally have security levels (IACOB, [0012]).  



In further regard to claim 8, Shaw discloses a non-transitory computer readable medium including instructions for operating a data security scanner (Shaw, [0011] and claim 24)

In further regard to claim 15, Shaw discloses a data security scanner (Shaw, [0022], item 22, which is described as a network print server) comprising: a control unit (Shaw, [0022], item 22, which is described as a network print server, which would have some type of CPU/processor (i.e., a control unit)) configured to perform he method of claim 1. 

In regard to claims 2, 9 and 16, which depend from claims 1, 8 and 15, respectively, Shaw discloses wherein examining the document further includes examining a content of the document to detect the instance of confidential data (Shaw, [0028], the security level is interpreted by the examiner as content of the document since claims 3, 10 and 17 say the content of the document can be metadata, and metadata is essentially data about data, and the security level of the document described in Shaw is data about data (i.e., data about the document)).

In regard to claims 3, 10 and 17, which depend from claims 2, 9 and 16, respectively, Shaw discloses wherein examining the content of the document to detect the instance of confidential data further includes examining a metadata of the document for the instance of confidential data (Shaw, [0028], security level is interpreted by the examiner as metadata (see the rejection of claims 2, 9 and 16 above)).

In regard to claims 6, 13 and 19, which depend from claims 1, 8 and 15, respectively, Shaw discloses further comprising terminating the print request when determining that the release condition Shaw, [0008], restricting document processing jobs from being performed by the at least one document processing device with a job attribute based upon a job attribute control parameter; the release condition being the user ID described in [0030] of Shaw).

In regard to claims 7, 14 and 20, which depend from claims 1, 8 and 15, respectively, Shaw discloses wherein fulfilling the print request is further based on a threshold, wherein the threshold represents a minimum number of release conditions that need to be satisfied before fulfilling the print request (Shaw, [0030], the threshold can be one release condition, the one release condition being the user ID described in [0030] of Shaw).

Claims 4-5, 11-2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw and IACOB in view of U.S. Patent No. 5,467,169 to Morikawa.    

In regard to claims 4 and 11, which depend from claims 2 and 9, respectively, neither Shaw nor Morikawa specifically disclose wherein examining the content of the document to detect the instance of confidential data further includes examining the document for a pattern indicating that the instance of confidential data is present.
Morikawa, however, discloses examining the content of the document to detect the instance of confidential data further includes examining the document for a pattern indicating that the instance of confidential data is present (Morikawa, col. 1, lines 14-27, code is embedded in secret documents to prevent regeneration). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Morikawa with the teachings of IACOB and Shaw because Morikawa, col. 1, lines 14-27).

In regard to claims 5 and 12, which depend from claims 4 and 11, respectively, Morikawa discloses wherein examining the content of the document for the pattern includes examining a format of the document for indication of the instance of confidential data (Morikawa, col. 1, lines 14-27, code is embedded in secret documents to prevent regeneration).

In regard to claim 18, which depends from claim 16, neither Shaw nor Morikawa specifically disclose wherein the control unit is further configured to examine the content of the document to detect the instance of confidential data based on examining the content of the document for a pattern indicating that the instance of confidential data is present.
Morikawa, however, wherein the control unit is further configured to examine the content of the document to detect the instance of confidential data based on examining the content of the document for a pattern indicating that the instance of confidential data is present (Morikawa, col. 1, lines 14-27, code is embedded in secret documents to prevent regeneration). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Morikawa with the teachings of IACOB and Shaw because examining patterns in a document to indicate confidential data in a document is a common way to identify secret (i.e., confidential) documents (Morikawa, col. 1, lines 14-27).

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and is as follows:

U.S. Patent Application Publication No. 2009/0262390 A1 to Tanaka discloses an image forming apparatus employing a copy guard technology in which a special dot pattern is embedded in a background of a confidential document, and the outputting of image data is prevented when the special dot pattern is detected when the document image is read at the time of copying (Tanaka, [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/22/2021